--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Greektown Superholdings, Inc. 8-K [grktp-8k_052412.htm]
Exhibit 10.1
 
THIRD AMENDMENT TO
CREDIT AGREEMENT
 


 
THIS THIRD AMENDMENT (“Amendment”) dated as of May 24, 2012, by and between
Greektown Superholdings, Inc., a Delaware corporation (“Borrower”) and Comerica
Bank (“Bank”).
 
RECITALS:
 
A. Borrower and Bank entered into a Credit Agreement dated as of June 30, 2010,
as amended by two amendments (“Agreement”).
 
B. Borrower and Bank desire to amend the Agreement as hereinafter set forth.
 
NOW, THEREFORE, the parties agree as follows:
 
1. The following definition in Section 1 of the Agreement is amended to read as
follows:
 
“Revolving Credit Commitment” shall mean Forty Five Million Dollars
($45,000,000), subject to reduction or termination under Sections 2.10 or 9.2
hereof.
 
2. The definition of Applicable Facility Fee Rate in Section 1 of the Agreement
is deleted.
 
3. The following definitions are added to Section 1 of the Agreement in
alphabetical order:
 
“Applicable Unused Fee Rate” shall mean seventy five basis points per annum.
 
“Valet Parking Garage Project” shall mean the construction of a new valet
parking garage facility located at 500 Macomb Street, Detroit, Michigan in
accordance with the plans and specifications previously provided by Borrower to
the Bank.
 
“Commitment Reduction” shall have the meaning given to such term in Section
2.12.
 
“Corporate Credit Card Reserve” shall mean an amount established from time to
time by the Bank by written notice to the Borrower and which amount shall
initially mean Seventy Five Thousand Dollars ($75,000).
 
“Cleanup Amount” shall mean as of any date of determination occurring (a) before
July 1, 2013 (or the Valet Parking Garage Completion Date if earlier), $0 plus
the aggregate outstanding amount of Valet Parking Garage Advances made by the
Bank to the Borrower and (b) on or after July 1, 2013 (or the Valet Parking
Garage Completion Date if earlier) , an amount equal to $0 plus the lesser of
(x) aggregate amount of the Valet
 
 

--------------------------------------------------------------------------------

 
 
Parking Garage Advances minus the aggregate amount of the Commitment Reductions
occurring on or after July 1, 2013 (or the Valet Parking Garage Completion Date
if earlier) and (y) the outstanding principal amount of the Valet Parking Garage
Advances.
 
“Valet Parking Garage Advances” shall mean the Advances made by the Bank to the
Borrower which are identified by the Borrower as being requested to fund the
costs of the Valet Parking Garage Project in accordance with the provisions of
Section 2.13.
 
“Valet Parking Garage Completion Date” shall mean the date the Valet Parking
Garage Project is completed as evidenced by the issuance by the City of Detroit
of a conditional or final certificate of occupancy.
 
4. Section 2.1 of the Agreement is amended to read as follows:
 
“2.1           Revolving Credit Commitment.  Subject to the terms and conditions
of this Agreement, Bank agrees to make Advances to Borrower at any time and from
time to time from the Effective Date until the Revolving Credit Maturity Date,
in an aggregate principal amount not to exceed at any one time outstanding the
Revolving Credit Commitment.  All of the Advances under this Section 2 shall be
evidenced by the Revolving Credit Note under which Advances, repayments and
readvances may be made, subject to the terms and conditions of this
Agreement.  The sum of the aggregate amount of Advances used for the Borrower’s
working capital and general corporate purposes (exclusive of Valet Parking
Garage Advances) and the Letter of Credit Reserve shall not exceed Thirty
Million Dollars ($30,000,000) at any time outstanding.”
 
5. Section 2.8 of the Agreement is amended to read as follows:
 
“2.8           Unused Fee. From May 24, 2012 to the payment in full in cash of
all obligations under this Agreement and the termination of any obligation on
the part of Bank to extend Advances or issue Letters of Credit under this
Agreement or any Loan Document, Borrower shall pay to Bank an unused fee
quarterly in arrears commencing on April 1, 2012 (in respect of the prior fiscal
quarter or portion thereof), and on the first day of each fiscal quarter
thereafter; provided that, in connection with any reduction or termination of
the Revolving Credit Commitment under Section 2.10 hereof, the accrued facility
fee calculated for the period ending on such date shall also be paid on the date
of such reduction or termination, with, in the case of a reduction, the
subsequent quarterly payment being calculated on the basis of the period from
such reduction date to such quarterly payment date. The unused fee payable to
Bank shall be determined by multiplying the Applicable Unused Fee Rate times the
average daily amount by which the Revolving Credit Commitment then in effect
exceeds the sum of (i) the aggregate principal amount of the Advances
outstanding from time to time during such period and (ii) the amount of Letters
of Credit outstanding from time to time
 
 
2

--------------------------------------------------------------------------------

 
 
during such period, calculated on a daily basis. The unused fee shall be
computed on the basis of a year of three hundred sixty (360) days and assessed
for the actual number of days elapsed. Whenever any payment of the unused fee
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next Business Day. It is expressly understood that the
unused fee described in this Section 2.8 shall not be refundable under any
circumstances.”
 
6. Section 2.9 of the Agreement is amended to read as follows:
 
“2.9           Use of Proceeds.  Of the $45,000,000 Revolving Credit Commitment,
$30,000,000 of the Proceeds of Advances under the Note (combined with the Letter
of Credit Reserve, and the Corporate Credit Card Reserve) shall be used solely
for working capital and general corporate purposes of Borrower and its
Subsidiaries and up to $15,000,000 of the Proceeds of Advances under the Note
shall be used only to pay the costs of the Valet Parking Garage Project.”
 
7. The following Section 2.12 is added to the Credit Agreement:
 
“2.12           Reductions in Revolving Credit Commitment.
 
 
(a)
Beginning on the earlier to occur of (i) July 1, 2013 and (ii) the first day of
the first month after the Valet Parking Garage Completion Date, the Revolving
Credit Commitment shall reduce quarterly on the first day of each applicable
quarter by an amount equal to one-twentieth (1/20th) of the aggregate amount of
the Valet Parking Garage Advances (each such reduction, a “Commitment
Reduction”)

 
 
(b)
On the earlier to occur of (i) July 1, 2013 and (ii) the Valet Parking Garage
Completion Date the Revolving Credit Commitment shall reduce by an amount equal
to the excess, if any, of Fifteen Million Dollars ($15,000,000) over the
aggregate amount of the Valet Parking Garage Advances.

 
 
(c)
On the date of such reduction of the Revolving Credit Commitment, the Borrower
shall make the payment, if any, required under Section 2.6 as a result of such
reduction.”

 
8. The following Section 2.13 is added to the Agreement:
 
“2.13           Valet Parking Garage Advances. Borrower may not request an
Advance the proceeds of which are to be used to fund construction of the Valet
Parking Garage Project unless:
 
(a)  each such Request for Advance is accompanied by (i) an itemization in form
and detail satisfactory to Bank of the construction costs to be paid 
 
 
(a)
each such Request for Advance is accompanied by (i) an itemization in form and
detail satisfactory to Bank of the construction costs to be paid 

 
 
3

--------------------------------------------------------------------------------

 
 
 
 
with the proceeds of the applicable Advance and (ii) an updated construction
progress report in form and detail satisfactory to Bank; and

 
 
(b)
the amount of the requested Advance plus the aggregate amount of all other
Advances disbursed by Bank to pay construction costs of the Valet Parking Garage
Project does not exceed Fifteen Million Dollars ($15,000,000); and

 
 
(c)
Borrower has provided evidence satisfactory to Bank that Borrower has paid the
first $10,500,000 of the costs of the construction of the Valet Parking Garage
Project.

 
9. The lead in language to Section 7.16 of the Agreement is amended to read as
follows:
 
“Use continuing commercially reasonable efforts (which shall include but not be
limited to filing of a motion to enforce the discharge of liens or similar
motion in the United States Bankruptcy Court for the Eastern District of
Michigan) to deliver or cause to be delivered to Bank, at Borrower’s expense, in
form and substance satisfactory to Bank, all of the following:”
 
10. Section 7.18 of the Agreement is amended to read as follows:
 
7.18           Clean Up Period.  Cause the outstanding amount of Advances to be
equal to or less than the Cleanup Amount for at least forty five (45)
consecutive days during each Cleanup Period.”
 
11. Section 2.6 of the Agreement is amended to read as follows:
 
“2.6           Reduction of Indebtedness.  If at any time and for any reason (a)
the aggregate outstanding principal amount of Advances hereunder to Borrower,
plus the outstanding Letter of Credit Reserve and the Corporate Credit Card
Reserve, shall exceed the Revolving Credit Commitment, or (b) the Letter of
Credit Reserve exceeds the Letter of Credit Sublimit, then, in the case of (a),
Borrower shall immediately reduce any pending request for an Advance on such day
by the amount of such excess and, to the extent any excess remains thereafter,
immediately repay an amount of the Indebtedness equal to such excess, and, to
the extent any such excess Indebtedness, attributable to any Letters of Credit
or corporate credit cards, remains outstanding after prepayment of the Advances,
Borrower shall provide cash collateral upon demand in an amount equal to the
maximum amount that may be available to be drawn at any time prior to the stated
expiry of all outstanding Letters of Credit or advanced under corporate credit
cards and, in the case of (b), upon Bank’s demand, Borrower shall deposit with
Bank cash collateral in an amount equal to the excess.  Borrower acknowledges
that, in connection with any repayment required hereunder, it shall also be
responsible for the reimbursement of any prepayment or other costs required
under the terms of the Revolving Credit Note.”
 
 
4

--------------------------------------------------------------------------------

 
 
12. Section 4.1(b) of the Agreement is amended to read as follows:
 
 
“(b)
From May 24, 2012 until the required date of delivery (or, if earlier, delivery)
under Section 7.1(b) of Borrower’s financial statements and Covenant Compliance
Report for the first fiscal quarter ending March 31, 2012, the margins shall be
those set forth under the Level 2 column of the pricing matrix attached to this
Agreement as Schedule 1.  Thereafter, all margins shall be based upon Borrower’s
financial statements and Covenant Compliance Report, subject to recalculation as
provided in subsection 4.1(a) above.”

 
13. Schedules 1 and 4 to the Agreement are deleted and attached Schedules 1 and
4 are substituted in their places.
 
14. Borrower hereby represent and warrant that, after giving effect to the
amendments contained herein, (a) execution, delivery and performance of this
Amendment and any other documents and instruments required under this Amendment
or the Agreement are within Borrower’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of Borrower’s Articles
of Incorporation or Bylaws, and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations and warranties of Borrower set forth in Sections 6.1 through 6.6
and 6.8 through 6.18 of the Agreement are true and correct in all material
respects on and as of the date hereof with the same force and effect as made on
and as of the date hereof, except where such representations and warranties
refer to a specific date, in which case such representations and warranties
shall be true and correct in all material respects as of such date; (c) the
continuing representations and warranties of Borrower set forth in Section 6.7
of the Agreement are true and correct as of the date hereof with respect to the
most recent financial statements furnished to the Bank by Borrower in accordance
with Section 7.1 of the Agreement; and (d) no Event of Default (as defined in
the Agreement) or condition or event which, with the giving of notice or the
running of time, or both, would constitute an Event of Default under the
Agreement, as hereby amended, has occurred and is continuing as of the date
hereof.
 
15. Except as expressly provided herein, all of the terms and conditions of the
Agreement remain unchanged and in full force and effect.
 
16. This Amendment shall be effective upon execution of this Agreement by
Borrower and the Bank, (b) execution and delivery by Company and the Guarantors
of the documents listed on the Closing Agenda dated May 24, 2012, (c) payment by
the Borrower to the Bank of a non-refundable closing and amendment fee in the
amount of $75,000, and (d) payment to the Bank of the facility fee accrued under
Section 2.8 through May 24, 2012.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS the due execution hereof as of the day and year first above written.
 
COMERICA BANK
 
GREEKTOWN SUPERHOLDINGS, INC.
                   
By:
/s/ Robert Tull
 
By:
/s/ Glen Tomaszewski
 
   
 
 
Its:
Vice President  
Its:
Senior Vice President and Chief Financial Officer


 
6

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
(Expressed in basis points)
 
BASIS FOR PRICING
LEVEL 1
LEVEL 2
Leverage Ratio
< 4.0:1.0
≥ 4.0:1.0
Revolving Credit Note – LIBOR Option
175
225
Letter of Credit Rate
175
225
Revolving Credit Note – Prime-Referenced Rate Option
-100
-25



 
 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
 
Excluded Capital Expenditures
 
1.  
New Slot machines (300 and 250 in 2011 and 2012, respectively) - $6,000,000 and
$5,000,000 in 2011 and 2012, respectively.

 
2.  
High speed network for gaming floor (to compete with other two casinos) -
$3,650,000 in 2012.

 
3.  
Additional restrooms and renovation of existing - $1,100,000 and $1,900,000 in
2011 and 2012, respectively.

 
4.  
Remodel Opa Bar (to include food; and attach to back of house) - $2,600,000 in
2011

 
5.  
Addition of Rooftop garden lounge - $500,000 and $3,000,000 in 2011 and 2012,
respectively.

 
6.  
Capital Expenditures for the Valet Parking Garage Project in an amount not
exceeding the aggregate amount of Valet Parking Garage Project Advances plus an
amount equal to the cash proceeds (in the amount of $10,500,000) realized from
the Exchange Transaction (as defined in the Second Amendment to Credit Agreement
and Consent dated July 8, 2011 between Borrower and Bank).

 
 
8

--------------------------------------------------------------------------------